UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit

                       _______________________

                             No. 98-30947
                       _______________________

                            TAMMY LEONARD,
                                                 Plaintiff-Appellant,

                                  v.

           JERRY GAUTREAUX, Individually and as Fire Chief
             of the Bayou Cane Volunteer Fire Department;
     BAYOU CANE VOLUNTEER FIRE DEPARTMENT; TERREBONE PARISH FIRE
                   PROTECTION DISTRICT, NOS. 1, 2, 3;
              TERREBONE PARISH COUNCIL; TERREBONE PARISH
       CONSOLIDATED GOVERNMENT; AMERICAN ALTERNATIVE INSURANCE
                       CORPORATION; CHRIS HUBBELL
                                                Defendants-Appellees.

           ______________________________________________

            Appeal from the United States District Court
                For the Eastern District of Louisiana
                            (97-CV-198-S)
           ______________________________________________
                             May 5, 2000

Before REAVLEY, DAVIS and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Tammy Leonard (“Leonard”) appeals the

district court’s take nothing judgment in her action for damages

for violation of her right to free speech.     According to Leonard,

an erroneous jury instruction led the jury to err in finding that

Defendants-Appellees, Jerry Gautreaux (“Gautreaux”) et al., did not

terminate Leonard’s employment in retaliation for the exercise of




 *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
her First Amendment rights and in violation of federal and state

whistleblower laws. Specifically, Leonard argues that the district

court gave the jury an erroneous instruction on the definition of

good faith. We affirm the district court’s judgment because, under

the plain error standard, the definition was not erroneous.

      Gautreaux,     as    fire   chief       of   Bayou     Cane    Volunteer       Fire

Department,    terminated       Leonard.           Leonard    contended       that    her

termination was in retaliation for her exercise of free speech in

reporting misconduct by Gautreaux.                  The court charged the jury

that, “[f]reedom of speech includes reporting information to the

board of directors of an employer which she believes in good faith

to be a violation of the provision of law over which the board has

jurisdiction.” During deliberations, the jury requested in writing

“a more simplified explanation of good faith.”                      After discussing

the   matter   with       counsel,     the    judge     responded:       “good   faith

encompasses, among other things, an honest belief, the absence of

malice   and   the    absence     of   design      to   defraud     or   to    seek   an

unconscionable advantage.            Good faith means that the actor had a

genuine belief that the information which was sent or given was

true.”   According to the district court, the first sentence of the

definition was taken from Black’s Law Dictionary (“BLD”) and the

second sentence was a definition used by this Court in a RICO case.

Leonard’s counsel objected to the BLD definition.                    In this appeal,

Leonard challenges the court’s use of “malice” in its definition of

good faith.

      We must first decide whether the alleged error was preserved


                                          2
on appeal.    Rule 51 of the Federal Rules of Civil Procedure

provides that a party may not assign as error giving or failing to

give an instruction unless the party objects, “stating distinctly

the matter objected to and the grounds of the objection.”          This

Court has held that a general objection to an instruction is not

sufficient to satisfy Rule 51.     Russell v. Plano Bank & Trust, 130
F.3d 715, 719 (5th Cir. 1997).         In Russell, the plaintiff, on

appeal, argued that the district court’s omission of words from a

jury instruction was erroneous.     Id. at 720.    This Court held that

the objection was not sufficient because, although the plaintiff

objected to the charge, he did not specifically refer to omitted

language that should have been included.          Id. at 719.   We then

concluded that “our consideration of the issue is limited to plain

error review.”   Id. at 721.

     In the instant case, the court discussed with counsel the BLD

and RICO definitions of good faith.      Appellees’ counsel indicated

that he preferred the BLD definition because it encompassed more

than the RICO definition.      The court announced that it would use

the BLD definition and Leonard’s counsel, without explanation,

stated “[w]e would object to that definition.”           Based on this

general objection, we conclude that Leonard failed to satisfy Rule

51's requirement that one objecting to a charge assign specific

grounds for the objection.      Thus, we review the district court’s

instructions for plain error.     Russell, 130 F.3d at 721.

     This Court has previously described plain error review in a

civil case.   As we stated in Highlands Ins. Co. v. National Union


                                   3
Fire Ins. Co. of Pittsburgh, 27 F.3d 1027, 1031-32 (1994):

              In the context of Federal Rule of Criminal
              Procedure 52(b), the Supreme Court has
              recently announced that for an appellant in a
              criminal case to prevail with a new argument
              on appeal, he must show: (1) that an error
              occurred; (2) that the error was plain, which
              means clear or obvious; (3) the plain error
              must affect substantial rights; and (4) not
              correcting the error would “seriously affect
              the fairness, integrity or public reputation
              of judicial proceedings.”     Federal Rule of
              Civil Procedure 51 is even more restrictive
              than Criminal Rule 52(b); indeed, one circuit
              holds that it allows no new attacks on
              instructions on appeal.    We thus agree with
              the Sixth Circuit that “[t]he principles and
              decision enunciated in Olano [U.S. v. Olano,
              507 U.S. 725, 113 S. Ct. 1770, 123 L. Ed. 2d 508
              (1993)] apply a fortiori in the civil context
              where courts pay less strict attention to
              procedural protocol.”    Olano augments this
              court’s longstanding rule that reversal for
              plain error is “not a run-of-the-mill remedy”
              and   will   occur   “only    in   exceptional
              circumstances to avoid a miscarriage of
              justice.”

         The core of Appellant’s quarrel with the district court’s

charge on good faith is the inclusion of malice in the definition

of this term.      The question for us to decide is whether the court’s

definition of good faith amounts to plain error.

         Considering the instruction as a whole, we are satisfied that

it does not amount to plain error.                  Even if we assume that the

court should not have included “malice” in the instruction, the

court did not define the term or give it emphasis.                         To the

contrary, the charge emphasizes that good faith means the honest

belief in the truthfulness of the statement.

         Leonard also challenges the district court’s grant of judgment

as   a    matter   of   law   in   favor       of   the   governmental   entities.

                                           4
Leonard’s failure to establish that Gautreaux violated her First

Amendment   rights   makes   it   unnecessary   for   us   to   reach   this

question.

     Accordingly, the judgment of the district court denying

Appellant’s motion for a new trial is AFFIRMED.




                                    5